                                                                          Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                                        Case No. 3:19-cr-88/MCR

HENRY CLAY WHITE IV
_____________________________/

                      REPORT AND RECOMMENDATION
                       CONCERNING PLEA OF GUILTY

      The Defendant, by consent, has appeared before me pursuant to Rule 11, Fed.

R. Crim. P., and has entered a plea of guilty to Counts ONE, TWO, THREE, FOUR

and FIVE of the Information. Defendant has waived his right be prosecuted by

indictment and consents to prosecution by information.        After cautioning and

examining the Defendant under oath concerning each of the subjects mentioned in

Rule 11, I determined the guilty plea was knowing and voluntary and the offense

charged is supported by an independent basis in fact containing each of the essential

elements thereof. I therefore recommend the plea of guilty be accepted and the

Defendant be adjudicated guilty and have sentence imposed accordingly.




3:19-cr-88/MCR
                                                                       Page 2 of 2


Dated:      August 13, 2019.




                               /s/   Hope Thai Cannon
                               HOPE THAI CANNON
                               UNITED STATES MAGISTRATE JUDGE


                         NOTICE TO THE PARTIES


      Objections to these proposed findings and recommendations may be filed
within twenty-four (24) hours after being served a copy thereof. Any different
deadline that may appear on the electronic docket is for the court’s internal use
only, and does not control. A copy of objections shall be served upon the
magistrate judge and all other parties. A party failing to object to a magistrate
judge's findings or recommendations contained in a report and
recommendation in accordance with the provisions of 28 U.S.C. § 636(b)(1)
waives the right to challenge on appeal the district court's order based on
unobjected-to factual and legal conclusions. See U.S. Ct. of App. 11th Cir. Rule
3-1; 28 U.S.C. § 636.




Document7
